Case 1:17-cv-00116-IMK-JPM Document 368 Filed 02/14/20 Page 1 of 1 PageID #: 5319

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                   Plaintiffs,

  v.                                          CIVIL ACTION NO. 1:17CV116
                                                     (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                   Defendant.

                      ORDER SCHEDULING ORAL ARGUMENT

        Based on the parties’ joint submission, the Court SCHEDULES

  closing arguments and oral argument on the post-trial briefing for

  Wednesday, April 29, 2020, at 1:00 P.M.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: February 14, 2020

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE
